Exhibit 10.6 BUSINESS ASSOCIATE AGREEMENT This Business Associate Agreement (“Agreement”) is entered into this 22nd day of September, 2008, among Marquette Business Credit, Inc., d/b/a Marquette Healthcare Finance, Standard Insurance Center, ifth Avenue, Suite 1920, Portland, Oregon 97204(“Marquette”), Zynex, Inc., and Zynex Medical, Inc. f/d/b/a Stroke Recovery Systems, 8002 Southpark Circle, Suite 100, Littleton, Colorado 80120 (collectively, “Provider”). Provider is obligated to Marquette pursuant to a Loan and Security Agreement and other loan documents (collectively, the “Loan Documents”).Pursuant to the terms of the Loan Documents and to effectuate Marquette’s lending to Provider, Provider will provide Marquette with protected health information subject to the HIPAA Privacy Rule, defined below. The parties intend by this Agreement to comply with the requirements of 45 CFR § 164.504(e), which permits Provider to Disclose Protected Health Information to Marquette, and Marquette to receive or create Protected Health Information on behalf of Provider, under a written agreement meeting the requirements of that regulation.The parties therefore agree as follows: 1.Definitions. 1.1Generally.Capitalized terms used, but not otherwise defined, in this Agreement have the same meaning as is given to those terms by the Privacy Rule, Security Rule, and the Loan Documents. 1.1.1“Electronic Protected Health Information” shall have the same meaning as the term “electronic protected health information” in 45 CFR § 160.103, limited, however, to the information created or received by Marquette from or on behalf of Provider. 1.1.2"Privacy Rule" means 45 CFR Part 160 and Part 164, Subparts A and E, which implement certain provisions of the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191 (“HIPAA”). 1.1.3“Protected Health Information” shall have the same meaning as the term “protected health information” in 45 CFR § 164.501.Unless otherwise specified, Protected Health Information includes Electronic Protected Health Information. 1.1.4“Security Incident” shall have the same meaning as the term “security incident” in 45CFR § Exhibit 10.6 - Page 1 of 7 1.1.5“Security Rule” means the Security Standards at 45 CFR Part 160, Part 162, and Part 164, subpartsA and C. 2.Obligations and Activities of Marquette. 2.1Permitted Uses and Disclosures.Marquette shall not Use or Disclose Protected Health Information other than as permitted or required by this Agreement or as Required By Law. 2.2Safeguards. 2.2.1Marquette shall Use appropriate safeguards to prevent Use or Disclosure of Protected Health Information other than as provided for by this Agreement. 2.2.2Marquette shall implement administrative, physical, and technical safeguards in accordance with the Security Rule that reasonably and appropriately protect the confidentiality, integrity, and availability of Electronic Protected Health Information that Marquette creates, receives, maintains, or transmits by or on behalf of Provider. 2.3Report of Violations. 2.3.1Marquette will report to Provider any Use or Disclosure of Protected Health Information not provided for by this Agreement of which Marquette becomes aware. 2.3.2Marquette will report to Provider any Security Incident of which Marquette becomes aware. 2.4Subcontractors or Agents.Marquette shall obtain a written agreement with any agent or subcontractor to whom Marquette provides Protected Health Information created or received for or from Provider.Such written agreement shall provide that such agent or subcontractor is bound by the same restrictions and conditions that apply through this Agreement to Marquette with respect to such Protected Health Information. 2.5Access.If requested by Provider, Marquette shall provide Provider in a reasonable time and manner access to Protected Health Information in a Designated Record Set.If an Individual requests access to Protected Health Information from Marquette directly, Marquette will forward such request to Provider and take no direct action on such request.If Provider determines such request is to be granted, then Marquette shall cooperate with Provider to provide, at Provider’s direction, Protected Health Information to such
